UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2008 [_] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22182 PATRIOT SCIENTIFIC CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-1070278 (I.R.S. Employer Identification No.) 6183 Paseo Del Norte, Suite180, Carlsbad, California (Address of principal executive offices) 92011 (Zip Code) (Registrant’s telephone number, including area code): (760) 547-2700 Securities registered pursuant to Section12(b)of the Act: NONE Securities registered pursuant to Section12(g)of the Act: Common Stock, $.00001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES [ ] NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES [ ] NO [X] Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YES [X ] NO [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X] Aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant on November 30, 2007 was $238,797,982 based on a closing price of $0.61 as reported on the OTC Electronic Bulletin Board system. On August 8, 2008, 387,448,755 shares of common stock, par value $.00001 per share (the issuer’s only class of voting stock) were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Certain information required to be disclosed in PartIII of this report is incorporated by reference from the registrant’s definitive Proxy Statement for the 2008 annual meeting of shareholders, which will be held in October 2008 and which proxy statement will be filed not later than 120days after the end of the fiscal year covered by this report. Table of Contents PART I 4 ITEM 1. Business 4 ITEM 1A. Risk Factors 8 ITEM 1B. Unresolved Staff Comments 11 ITEM 2. Properties 11 ITEM 3. Legal Proceedings 11 ITEM 4. Submission of Matters to a Vote of Security Holders 11 PART II 12 ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 ITEM 6. Selected Financial Data 14 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 23 ITEM 8. Financial Statements and Supplementary Data 24 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 ITEM 9A. Controls and Procedures 24 ITEM 9B. Other Information 29 PART III 29 ITEM 10. Directors, Executive Officers and Corporate Governance 29 ITEM 11. Executive Compensation 29 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 29 ITEM 14. Principal Accounting Fees and Services 29 PART IV 30 ITEM 15. EXHIBITS, AND FINANCIAL STATEMENT SCHEDULES 30 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K, including all documents incorporated by reference, includes “forward-looking” statements within the meaning of Section27A of the Securities Act and Section21E of the Exchange Act and the Private
